Luke, J.
1. A conviction may be lawfully bad upon a free and voluntary confession, tliougli it be not otherwise corroborated than by proof of the corpus delicti. Chancey v. State, 141 Ga. 54 (5) (80 S. E. 287), and cases cited.
2 When the charge of the court is read in its entirety, there is no error in the excerpt from the instructions upon the burden of proof or upon . the reasonable doubt vouchsafed the defendant by the law; nor is there merit in the exception that the judge erred in charging upon the subject of confession.
3. The evidence authorized the conviction of the defendant, and for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

On the ground that “there was no confession proven in the case and therefore it was error for the court to charge on confessions at all, ” it is alleged that the court erred in charging that “there is evidence in this case of some confession made by the defendant; that is, evidence which, if you believe it to have been made, you may consider in the light of the law I now give you in charge. ” This was followed by instructions in the language of the Penal Code (1910), § 1031, and additional instructions; to the effect that confessions must be received with great caution, and must be corroborated.
On the ground that the evidence did not authorize the giving of such an instruction, it is alleged that the court erred in charging, “ Now, you will look to the evidence in this case and determine whether or not it is proven beyond a reasonable doubt that a forgery was committed, that is, the forgeries set out in the indictment, — first, the forgery of the check, that is, the fraudulent alteration of the cheek, as set out in the indictment, and, in the second place, whether there was a fraudulent alteration and forging of the identification order, which is the second charge. ” In the remaining special grounds of the motion for a new trial the same objection was made to instructions as to the form of the verdict.
John B. Cooper, W. O. Cooper Jr., for plaintiff in error.
Charles E. Garrett, solicitor-general, contra.